Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-6, 8-13, 15-20 are allowable over the prior art of record: the closest prior art of record (Ferris  et al. U.S. patent application publication 20110213884) does not teach or suggest in detail "determining, by executing an instruction with the processor, a first score for a first resource credit configuration that matches the expected resource demand, the first score determined based on a first expected resource utilization and capacity of first servers in the first resource credit configuration and first prepaid resource credit values associated with the respective first servers; determining, by executing an instruction with the processor, a second score for a second resource credit configuration that matches the expected resource demand, the second score determined based on a second expected resource utilization and capacity of second servers in the second resource credit configuration and second prepaid resource credit values associated with the respective second servers; determining, by executing an instruction with the processor, an improved resource credit benefit based the first score and the second score; determining, by executing an instruction with the processor, a weight capacity based on available credits:determining, by executing an instruction with the processor, a plurality of values of an accrued resource credit benefit based on the first resource credit configuration and the second resource credit configuration that match the expected resource demand: applying, by executing an instruction with the processor, 
Ferris teaches enables the user to understand and review the available cloud appliances that correspond to a requested set of resources by providing matching services. Enables the user to understand and review the consequences of transferring previously purchased licenses, resource credits, or subscriptions.  Whereas, stated above, Applicant's claimed invention states "determining, by executing an instruction with the processor, a first score for a first resource credit configuration that matches the expected resource demand, the first score determined based on a first expected resource utilization and capacity of first servers in the first resource credit configuration and first prepaid resource credit values associated with the respective first servers; determining, by executing an instruction with the processor, a second score for a second resource credit configuration that matches the expected resource demand, the second score determined based on a second expected resource utilization and capacity of second servers in the second resource credit configuration and second prepaid resource credit values associated with the respective second servers; determining, by executing an instruction with the processor, an improved resource credit benefit based 
Examiner has also reviewed current independent claim language against the allowed and patented independent claim languages of parent case 10721182. Examiner has reviewed the search strategies and results of parent case. Examiner finds those search strategies and results are still applicable to current claimed invention. Examiner has performed further text and interference searches on current independent claim language. Examiner has found that there is no sufficient evidence to suggest or indicate how to combine elements of prior arts as searched and identified in fully mapping into applicant's current independent claims. Applicant's claimed inventions are thus allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.